
	
		II
		112th CONGRESS
		2d Session
		S. 2564
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  zippered cases of textile materials with textile straps for
		  toys.
	
	
		1.Certain zippered cases of textile materials
			 with textile straps for toys
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Zippered cases of textile materials with textile straps
						(provided for in subheading 4202.92.30) with an internal capacity of 800 cc or
						more but not over 1000 cc, for electronic drawing toys, electronic games or
						educational toys or devices, and books and other accessories used with those
						devices FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
